Case 1:18-cv-09031-DLC Document 180 Filed 10/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KATHRYN HYLAND, MELISSA GARCIA, ELDON :

R. GAEDE, JESSICA SAINT-PAUL, REBECCA : 18cv9031 (DLC)
SPITLER-LAWSON, MICHELLE MEANS, :

ELIZABETH KAPLAN, JENNIFER GUTH, and : ORDER
MEGAN NOCERINO, individually and on :

behalf of all others similarly

situated,

Plaintiffs,
-V¥o

NAVIENT CORPORATION and NAVIENT
SOLUTIONS, LLC,

  

Defendants.

DENISE COTE, District Judge:

An Order of June 19, 2020 scheduled a Final Approval
Hearing to occur on October 2 at 3:00 pm. An Order of September
30 advised the parties that the following class members, or
their representatives, would be permitted to speak at the
hearing: Jessica Amoroso, Nedra Barnes-Larrieux, Richard Carson,
Jane Hanson, Michael Lombardo, William Yeatman, and Gregory
Clauss. It is hereby

ORDERED that the seven class members who will speak at the
Final Approval hearing shall use the following dial-in
instructions for the telephone conference:

Dial-in: 888-363-4749

 
Case 1:18-cv-09031-DLC Document 180 Filed 10/02/20 Page 2 of 2

Access code: 4324948

IT IS FURTHER ORDERED that the class members shall use a
jandline if one is available.

IT IS FURTHER ORDERED that lead plaintiffs’ counsel shall
immediately serve a copy of this Order on the class members who
will speak at the Final Approval Hearing.

Dated: New York, New York
October 2, 2020

fori

TSE COTE
United st tes District Judge

 

 
